DETAILED ACTION
This Office Action is in response to the applicant's amendment filed February 25th, 2022. In virtue of this communication, claims 1-3 and 5-12 are currently presented in the instant application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shimokawa et al. (US 2006/0055432 A1; hereinafter Shimokawa) in view of Park et al. (US 2020/0211938 A1; hereinafter Park).

With respect to claim 1, Shimokawa discloses an electronic device comprising a chip package module 1 in at least Figs. 1-4 which includes: 
a chip carrier substrate 3 having a first circuit surface (at top of 3) and a second circuit surface (at bottom of 3) that is opposite to said first circuit surface (at top of 3) (see Figs. 2 and 3 and paragraphs 68, 71, 75); 
a chip 5 electrically connected to said first circuit surface (at top of 3) and having a first chip surface (at bottom of 5) that faces said first circuit surface (at top of 3), and a second chip surface (at top of 5) that is opposite to said first chip surface (at bottom of 5) of said chip 5 (see Figs. 1-3 and paragraphs 68, 74, 75, 86); 
a thermal conductive unit (53, 57) having a first thermal conductive surface (bottom of 57) that is connected to said second chip surface (at top of 5), and a second thermal conductive surface (top of 53) that is opposite to said first thermal conductive surface (bottom of 57), said thermal conductive unit (53, 57) having a thermal conductivity greater than that of said chip 5 (see Figs. 1-4 and paragraphs 69, 76, 79, 81, 85, 102; note materials of 5, 53, and 57); 
an encapsulant layer 61 covering said chip 5 and partially covering said thermal conductive unit (53, 57) in such a manner that said second thermal conductive surface (top of 53) is exposed from said encapsulant layer 61 (see Figs. 1-3, Abstract, and paragraphs 11, 86);
a thermal dissipating unit (55, 57) mounted to said first circuit surface (at top of 3), and having a thermal conductivity greater than that of said chip carrier substrate 3 (see Figs. 1-4 and paragraphs 69, 71, 76, 79, 81, 85, 102, 150; note materials of 3, 55, 57); and 
said encapsulant layer 61 partially covering said thermal dissipating unit (55, 57) (see Figs. 1-3, Abstract, and paragraphs 11, 86).
Shimokawa does not disclose an electronic element which is electrically connected to said second circuit surface, and as such wherein said electronic element on said second circuit surface and said thermal dissipating unit on said first circuit surface are situated on a same part of said chip carrier substrate.
Park discloses an electronic device 100A in at least Figs. 9 and 10, further comprising: an electronic element 125 which is electrically connected to a second circuit surface (at bottom of 140), wherein said electronic element 125 on said second circuit surface (at bottom of 140) and a thermal dissipating unit (170, 175) on a first circuit surface (at top of 140) are situated on a same part (middle) of a chip carrier substrate 110 (see Figs. 9 and 10 and paragraphs 68, 69, 82, 85, 94).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the electronic device of Shimokawa would have an electronic element which is electrically connected to said second circuit surface, and wherein said electronic element on said second circuit surface and said thermal dissipating unit on said first circuit surface are situated on a same part of said chip carrier substrate as taught by Park because it is well known in the art that chips and electronic elements are connected on both sides of a chip carrier substrate in order to reduce the overall size of the electronic device (see MPEP 2144 I).

With respect to claim 2, the combination of Shimokawa and Park discloses the electronic device as claimed in claim 1, wherein said thermal conductive unit (53, 57) includes a thermal conductive member 53 that has said second thermal conductive surface (top of 53), and a thermal conductive adhesive 57 that is connected to said thermal conductive member 53 and that has said first thermal conductive surface (bottom of 57) (see Shimokawa: Figs. 1-3 and paragraphs 76, 79, 81, 102, 134).

With respect to claim 3, the combination of Shimokawa and Park discloses the electronic device as claimed in claim 2, wherein said second thermal conductive surface (top of 53) is a flat surface (see Shimokawa: Figs. 1-3 and paragraphs 76, 79, 86).

With respect to claim 5, the combination of Shimokawa and Park discloses the electronic device as claimed in claim 1, wherein said thermal dissipating unit (55, 57) includes a thermal dissipating member 55 that is partially exposed from said encapsulant layer 61, and a thermal dissipating adhesive 57 that is connected between said thermal dissipating member 55 and said first circuit surface (at top of 3) (see Shimokawa: Figs. 1-3 and paragraphs 76, 79, 81, 86, 102, 134).

With respect to claim 6, the combination of Shimokawa and Park discloses the electronic device as claimed in claim 1, further comprising a circuit board (of semiconductor chip or semiconductor package mounted over 100A), said chip package 100A module further including a lead frame 113 that electrically connects said circuit board (of semiconductor chip or semiconductor package mounted over 100A), said lead frame being partially embedded in said encapsulant layer 130, and electrically connected to said first circuit surface (at top of 140) (see Park: Figs. 9 and 10 and paragraphs 68, 74, 77, 85, 89; note that 180 may electrically connect a semiconductor chip or a semiconductor package, mounted on an upper portion of a package).

With respect to claim 7, the combination of Shimokawa and Park discloses the electronic device as claimed in claim 6, wherein said second thermal conductive surface (at top of 170) is spaced apart from said circuit board (of semiconductor chip or semiconductor package mounted over 100A), said chip 120 and said thermal conductive unit (170, 175) being disposed between said first circuit surface (at top of 140) and said circuit board (of semiconductor chip or semiconductor package mounted over 100A) (see Park: Figs. 9 and 10 and paragraphs 68, 74, 77, 85, 89).

With respect to claim 8, the combination of Shimokawa and Park discloses the electronic device as claimed in claim 2, wherein said thermal conductive adhesive 57 is directly connected between said thermal conductive member 53 and said second chip surface (at top of 5) of said chip 5, and completely covers said second chip (at top of 5) surface of said chip 5 (see Shimokawa: Figs. 1-3, 22, 23, and paragraphs 79, 102, 134).

With respect to claim 9, the combination of Shimokawa and Park discloses the electronic device as claimed in claim 2, wherein said thermal conductive member 53 includes copper (see Figs. 1-3 and paragraphs 81, 135), and said thermal conductive adhesive 57 includes silver (see Shimokawa: Figs. 1-3 and paragraphs 79, 134; note solder material Sn-Pb-Ag).

With respect to claim 11, the combination of Shimokawa and Park discloses the electronic device as claimed in claim 5, wherein said thermal dissipating member 55 includes copper (see Shimokawa: Figs. 1-3 and paragraphs 81, 135), and said thermal dissipating adhesive 57 includes silver (see Shimokawa: Figs. 1-3 and paragraphs 79, 134; note solder material Sn-Pb-Ag).

With respect to claim 12, the combination of Shimokawa and Park discloses the electronic device as claimed in claim 1, wherein said chip 5 and said thermal dissipating unit (55, 57) are spaced apart from each other along said first circuit surface (at top of 3) of said chip carrier substrate 3 (see Shimokawa: Figs. 1-3 and paragraphs 68, 71, 76, 79, 81, 102; note in Fig. 1 where 5 is spaced apart from 55).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shimokawa et al. (US 2006/0055432 A1; hereinafter Shimokawa) in view of Park et al. (US 2020/0211938 A1; hereinafter Park) as applied to claim 9 above, and further in view of Kwon et al. (US 2005/0056928 A1).

With respect to claim 10, the combination of Shimokawa and Park discloses the electronic device as claimed in claim 9.
The combination does not explicitly disclose wherein said thermal conductive adhesive has a thermal conductivity greater than 30 W/mK.
Kwon discloses an electronic device in Figs. 1 and 2 wherein a thermal conductive adhesive 56 has a thermal conductivity greater than 30 W/mK (see Figs. 1 and 2 and paragraph 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that said thermal conductive adhesive of the combination of Shimokawa and Park would have a thermal conductivity greater than 30 W/mK as taught by Kwon because it is well known in the art that solder has a thermal conductivity of 25 to 80 W/mK (see Kwon: paragraph 8).

Response to Arguments
Applicant's arguments filed February 25th, 2022 have been fully considered but they are not persuasive.
With respect to the combination of prior art reference Shimokawa and Park used to reject claim 4 (the subject matter of which is now fully incorporated into amended claim 1), the applicant argues that “Park does not teach or suggest that the electronic element on the second circuit surface and the thermal dissipating unit on the first circuit surface (where the thermal dissipating unit is mounted to the first circuit surface) are situated on a same part of the chip carrier substrate, as required by claim 1.” The examiner respectfully disagrees. 
As outlined in the rejection above and shown in Fig. 3, the primary reference Shimokawa discloses a thermal dissipating unit (55, 57) mounted to said first circuit surface (at top of 3). Additionally, as outlined in the rejection above and shown in Figs. 9 and 10, the Park reference is relied upon to show that it is obvious to place an electronic element 125 on the second circuit surface (at bottom of 140) because it is well known in the art that chips and electronic elements are connected on both sides of a chip carrier substrate in order to reduce the overall size of the electronic device (see MPEP 2144 I). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
The applicant also argues that “Park not only does not teach or suggest the above features of claim 1, but also does not teach or suggest the advantages enjoyed by such features.” 
In response to applicant's argument that Park does not teach or suggest the advantages enjoyed by the features of claim 1, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In the instant case, it is well known in the art that chips and electronic elements are connected on both sides of a chip carrier substrate in order to reduce the overall size of the electronic device (see MPEP 2144 I). Shimokawa would likewise benefit from having chips and electronic elements connected on both sides of the chip carrier substrate.
The claims remain rejected over the combined teachings of Shimokawa and Park. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN M KLEIN whose telephone number is (571)270-7544. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 5712721236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.M.K/Examiner, Art Unit 2829                                                                                                                                                                                                        
/MICHELLE MANDALA/Primary Examiner, Art Unit 2829